Per Curiam.
—The report being by two, while the submission is to three, is erroneous, if it be not helped by subsequent acts of the parties. The rule issued by the prothonotary, purports to delegate the power of making an award, to the majority ; which, transcending the power delegated by the parties, is void for the excess. The prothonotary made out copies for both parties; and if both acted on it with a knowledge of the contents, they would be bound by the event, as confirmation is equivalent to an original authority. That, however, is not to be presumed, as they were not bound to suspect a mistake in the formal, pr perhaps any other part of the rule; and having gone to a hearing without a knowledge of the defect, they are not bound by it.
Judgment reversed.